department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer shareholder law firm partnership lessor partner sublessee property a year year year year year year year year fy date date date date date date date date date date date date date date n o p q r s t u v w x y z issue s whether the amounts paid to settle a lawsuit are specified liability losses within the meaning of sec_172 whether legal expenses_incurred in the lawsuit are specified liability losses conclusion amounts paid to settle the lawsuit are not specified liability losses the legal expenses are not specified liability losses facts the facts are stated in detail in your request for field_service_advice some of the dates however are relevant to this matter and are restated here taxpayer a domestic_corporation was the general_partner of partnership there were seven limited partners partnership had a long-term ground lease on property a and subleased the property to sublessee in year it began negotiations with sublessee to sell the ground lease on date shareholder decided to sell partnership’s rights in the ground lease to sublessee in exchange for dollar_figuren and an assumption of the leasehold mortgage how this decision was reached was apparently at issue the limited partners claimed that taxpayer reached this decision without their consent lessor offered to exchange the property with partnership through a like-kind_exchange on date shareholder contacted law firm regarding purchase of property a also on date taxpayer not partnership attempted to enter into a purchase agreement for property a with an intermediary selected by lessor in date taxpayer acting on partnership’s behalf agreed to an increase in rent due lessor which it passed through to sublessee on date taxpayer sent letters to the partners offering to purchase their interest in partnership all the partners except partner assigned their interests in partnership to taxpayer during date sublessee sued partnership for breach of the agreement to sell the ground lease during the litigation sublessee accused taxpayer of breaching its fiduciary duties to the partners on date a second set of letters was sent to the partners in date taxpayer settled the litigation with sublessee by agreeing to acquire property a from lessor on date taxpayer sent partner a third letter giving him the same choices as before partner advised taxpayer that he was unable to make an educated decision concerning his options and requested additional information on date taxpayer sent partner a letter indicating that partnership was dissolved on date partnership acquired property a from lessor for dollar_figureo on date taxpayer purportedly acting on behalf of partnership which it had earlier claimed had been dissolved agreed to sell property a to an unrelated party for dollar_figurep on date taxpayer sent partner a schedule_k-1 for year indicating that partnership ceased doing business as of date and that partner 1's interest in partnership was sold to taxpayer on or about date on date the partners filed a complaint in state court against taxpayer shareholder and law firm an amended complaint was filed in year alleging offenses including breach of fiduciary duty constructive fraud fraud breach of contract negligence negligent misrepresentation conversion rico professional negligence and conspiracy partner settled his claims with the defendants including taxpayer in date taxpayer shareholder and the law firm agreed to pay partner dollar_figureq the other partners settled their claims in year the defendants agreed to pay them dollar_figurer on its income_tax for year taxpayer claimed deductions for legal expenses of dollar_figures and the settlement with partner of dollar_figuret for year it claimed a deduction for legal expenses of dollar_figureu for year it claimed a tort claim expense deduction of dollar_figurev taxpayer filed amended returns for year and year claiming carrybacks from year to year of dollar_figurew from year to year of dollar_figurex and from year to year of dollar_figurey and to year of dollar_figurez law and analysis this memorandum assumes for the purposes of analysis of the sec_172 issue that the amounts have been substantiated and that they are in fact deductible in the years claimed for the years in question sec_172 provided that taxpayers were able to carry net operating losses back three years and forward years an exception to this rule sec_172 provided that in the case of a taxpayer that has a specified_liability_loss the specified_liability_loss shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of the loss before its amendment by the tax and trade relief extension act of pub_l_no section sec_172 defined specified_liability_loss as the sum of the following amounts to the extent taken into account in computing the nol for the taxable_year taxpayer was on a fiscal_year ending fy all references to tax_year are for years ending fy sec_172 was amended in to provide for a 2-year carryback and a 20-year carryforward a any amount allowable as a deduction under sec_162 or sec_165 which is attributable to - i product_liability or ii expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability b any amount not described in subparagraph a allowable as a deduction under this chapter with respect to a liability which arises under a federal or state law or out of any tort of the taxpayer if - i in the case of a liability arising out of a federal or state law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year or ii in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the taxable_year a liability is not taken into account unless the taxpayer used an accrual accounting_method throughout the period or periods during which the acts or failures to act giving rise to the liability occurred settlement we do not believe that the settlement payments are subject_to sec_172 the legislative_history suggests that sec_172 should be read narrowly 107_tc_177 aff’d 171_f3d_655 9th cir citing conf_rep no 98th cong 2d sess c b vol while sealy did not concern a tort payment covered by sec_172 we think the principle of narrow construction enunciated in that case applies to the analysis of that subsection as well we believe that the liability settled by the taxpayer is not part of the narrow class of liabilities intended to be covered by the statute first the liability does not arise out of a series of actions or failures to act it is our position that single act torts are not covered by sec_172 the tort alleged against taxpayer amounts to one act namely misrepresentations made by taxpayer when it offered to purchase the partners’ limited_partnership interests specifically taxpayer misrepresented the value of the ground lease and failed to divulge any information relating to partnership’s purchase of property a while the one act of defrauding the partners included several steps we think the statutory requirement for a series of actions precludes the use of the longer carryback period second it seems clear to us as it did to you that the liability did not arise out of a series of actions taken over an extended period of time assuming that each step identified in the partners’ complaint was essential to the commission of the tort the tort was committed over a period of less than two years the statute on the other hand specifically requires that the liability must arise out of a series of actions or failures to act over an extended period of time all the actions relating to the partners’ claim occurred in year and year the portion of sec_172 providing the special ten-year carryback was initially added by the deficit_reduction_act_of_1984 sec_91 of that act was the same section that added the economic_performance rules of sec_461 of the code thus sec_172 should be interpreted in the context of its enactment as part of the overall changes to the code resulting from adopting the economic_performance rules in enacting the economic_performance rules congress recognized that this resulted in pushing deductions substantially further into the future than had been the rule under the all_events_test sec_172 represents an effort to ameliorate the possible harshness created by that rule given a plain reading of the statute as well as the interrelationship between the economic_performance rules and sec_172 we do not think that congress intended the period of time involved here to be considered an extended period of time and would be willing to defend such a position we do not believe that a tort-- even one involving a series of actions which we do not think this one does-- committed in such a short_period could be covered by sec_172 legal expenses irrespective of whether settlement of the underlying liability is covered by sec_172 any attendant legal or professional fees with respect to that liability are not those fees arise from a contract not a tort sealy is directly on point t c pincite case development hazards and other considerations if you have any further questions please call the branch telephone number by clifford m harbourt senior technician reviewer income_tax accounting branch
